EXHIBIT 10.1

PERFORMANCE STOCK UNIT AGREEMENT

This Performance Stock Unit Agreement (this “Agreement”) is made as of March 15,
2010, by Eclipsys Corporation, a Delaware corporation (referred to in this
Agreement, together with its affiliates and successors, as “Eclipsys”) and
                                 (“Recipient”) to govern the performance stock
unit award described herein.

In consideration of the provisions of this Agreement and other consideration,
the value and sufficiency of which is hereby acknowledged, Eclipsys and
Recipient hereby agree as follows:

1. The Award and Certain Definitions.

(a) The Award. Effective on the Grant Date, Eclipsys has granted to Recipient
the following performance stock unit award (the “Award”):

Subject to the terms and conditions set forth in this Agreement and the Plan, as
of the Vesting Date Eclipsys will become obligated to issue to Recipient the
Earned Shares, if any.

The Award is a contract right only and confers no voting or dividend rights or
other attributes of stock ownership unless and until Earned Shares are issued
pursuant hereto.

(b) Certain Definitions. For purposes of the Award, the following definitions
apply:

(i) “Acceleration Event” means Recipient’s employment with Eclipsys terminates
before the third anniversary of the Grant Date under circumstances described in
Section 4(a)(ii).

(ii) “Affiliate” means any entity that controls, is controlled by, or is under
common control with Eclipsys, and for this purpose “control” means ownership of
more than half of the outstanding voting or economic interests.

(iii) “Change in Control” has the meaning set forth in the Plan.

(iv) “Earned Shares” means that number of Shares, determined as of the
Measurement Date, equal to the product of (i) the Nominal Amount, and (ii) the
Performance Factor; but subject to adjustment as described in Section 4.

(v) “Grant Date” means March 15, 2010.

(vi) “Measurement Date” means the Vesting Date unless an earlier Change in
Control occurs, in which case the Measurement Date means the closing date of the
Change in Control, as described in Section 4(c).

(vii) “Nominal Amount” means                     .

 

1



--------------------------------------------------------------------------------

(viii) “Performance Factor” is the factor calculated in the manner described in
Schedule A to this Agreement.

(ix) “Plan” means the Eclipsys Corporation 2008 Omnibus Incentive Plan, as
amended from time to time.

(x) “Shares” means shares of Common Stock of Eclipsys.

(xi) “Vesting Date” means the third anniversary of the Grant Date, provided that
if an Acceleration Event occurs before the third anniversary of the Grant Date,
then the Vesting Date means the date that Acceleration Event occurs.

2. Issuance of Earned Shares.

(a) Timing and Method of Issuance. Subject to Section 2(b) and Section 4(c),
Eclipsys will issue any Earned Shares, net of the number of shares, if any,
withheld by Eclipsys in payment of tax pursuant to Section 3, to Recipient not
later than 15 days following the Vesting Date. Any Earned Shares issued will be
fully paid and non-assessable. The Earned Shares may be issued in book entry or
certificated form, in Eclipsys’ discretion, subject to any right of Recipient
under applicable law to receive a stock certificate.

(b) Conditions to Issuance. As a condition to issuance of the Earned Shares,
Recipient must, if requested by Eclipsys, make appropriate representations in a
form satisfactory to Eclipsys that such Earned Shares will not be sold other
than (A) pursuant to an effective registration statement under the Securities
Act of 1933, as amended, or an applicable exemption from the registration
requirements of such Act; (B) in compliance with all applicable state securities
laws and regulations; and (C) in compliance with all terms and conditions of the
Plan, any applicable policy of Eclipsys, and any other written agreement between
Recipient and Eclipsys.

3. Tax Matters. The issuance of the Earned Shares will generally result in
taxable income for Recipient and is subject to appropriate income tax
withholding, deposits, or other deductions required by applicable laws or
regulations. Subject to any separate written agreement between Recipient and
Eclipsys, Recipient and Recipient’s successors will be responsible for all
income and other taxes payable as a result of grant of the Award or issuance of
Earned Shares. All obligations of Eclipsys to pay tax deposits to any federal,
state or other taxing authority as a result of the Award or issuance of Earned
Shares will result in a commensurate obligation of Recipient to reimburse
Eclipsys the amount of such tax deposits. Eclipsys may in its discretion, but is
not obligated to, require that some or all of such obligation of Recipient be
satisfied by the Recipient forfeiting and Eclipsys deducting and retaining from
the Earned Shares such shares (or other consideration as described in
Section 4(b)) with a value equal to the amount of the tax deposits that Eclipsys
pays, with such value measured by the same value per share used by Eclipsys to
determine its tax deposit obligation and based on the minimum statutory
withholding rates for federal and state income and payroll tax purposes that are
applicable to supplemental wages. If Eclipsys is required to pay additional tax
deposits after the initial issuance to Recipient of the net number of Earned
Shares, Eclipsys may require Recipient to provide reimbursement in cash. If the
tax deposits paid

 

2



--------------------------------------------------------------------------------

are less than Recipient’s tax obligations, Recipient is solely responsible for
any additional taxes due. If Eclipsys pays tax deposits in excess of Recipient’s
tax obligations, Recipient’s sole recourse will be against the relevant taxing
authorities, and Eclipsys will have no obligation to issue additional shares or
pay cash to Recipient in respect thereof. Recipient is responsible for
determining Recipient’s actual income tax liabilities and making appropriate
payments to the relevant taxing authorities to fulfill Recipient’s tax
obligations and avoid interest and penalties.

4. Termination of Employment; Change in Control.

(a) Termination of Employment.

(i) If Recipient’s employment with Eclipsys terminates before the Vesting Date
as a result of termination by Eclipsys for Cause, or by Recipient without Good
Reason, or under any other circumstances other than as described in
Section 4(a)(ii), the Award shall immediately terminate without partial or
ratable vesting regardless of the amount of time elapsed from the Grant Date, no
Shares or other consideration will be issued or delivered to Recipient pursuant
to the Award, and Recipient will have no further rights in respect of the Award.

(ii) If Recipient’s employment with Eclipsys is terminated by Eclipsys without
Cause, or if Recipient terminates his employment with Good Reason, or
Recipient’s employment terminates as a result of the death of Recipient, then
such termination of employment will constitute an Acceleration Event, the
Vesting Date shall be the date that Acceleration Event occurs, and the Earned
Shares shall be determined on a pro-rata basis by multiplying the product
described in Section 1(b)(iv) by a fraction, the numerator of which is the
number of days from the Grant Date to and including the date that Acceleration
Event occurs and the denominator of which is 1,095. Recipient will not receive
accelerated vesting or other credit of any kind for periods beyond the date the
Acceleration Event occurs, and to the extent that any agreement between Eclipsys
and Recipient or policy of Eclipsys provides otherwise, including but not
limited to any severance, employment or similar agreement between Eclipsys and
Recipient providing for accelerated vesting of equity awards in connection with
termination of Recipient’s employment, Recipient agrees that, as a condition to
receipt of the Award, that agreement or policy will not apply to the Award, and
that agreement or policy is hereby amended to that effect.

(iii) Certain Definitions. For these purposes, Cause and Good Reason have the
meanings set forth in Recipient’s employment agreement with Eclipsys as in
effect at the time of determination, and if Recipient has no employment
agreement or Recipient’s employment agreement does not define Cause and/or Good
Reason, then Cause and/or Good Reason, as the case may be, have the meaning set
forth in the Plan.

(b) Exchange Consideration.

(i) In the event of a Change in Control or other reorganization or
recapitalization of Eclipsys (collectively, a “Transaction”) in which holders of
shares of common stock of Eclipsys are entitled to receive in respect of such
shares any additional, new or different

 

3



--------------------------------------------------------------------------------

shares or securities, cash or other consideration (“Exchange Consideration”),
then subject to Section 4(b)(ii), Recipient will be entitled to receive, at the
time any Earned Shares would otherwise be issued pursuant to this Agreement but
in addition to or lieu of such Earned Shares, as the case may be, the Exchange
Consideration that would have been provided and/or retained in respect of the
Earned Shares at the time of the Transaction if the Earned Shares had been
outstanding at that time.

(ii) If the Exchange Consideration includes anything other than shares of common
stock (“Non-Stock Consideration”), then Eclipsys or its successor may in its
discretion replace some or all of the Non-Stock Consideration with common stock
of Eclipsys or its successor or a parent organization having a value equal to
the replaced Non-Stock Consideration (“Replacement Consideration”), with the
replaced Non-Stock Consideration and the Replacement Consideration valued in the
same way as in the Transaction. If there is no issuance of common stock like the
Replacement Consideration in the Transaction, then the Replacement Consideration
will be valued using the arithmetic mean of the closing price of a share of the
common stock included in the Replacement Consideration for the ten consecutive
trading days ending on the closing date of the Transaction (or if the
Transaction does not close on a trading day, then ending on the last trading day
preceding the closing date of the Transaction), and if the common stock included
in the Replacement Consideration does not trade on a national securities
exchange or market system providing for volume and liquidity sufficient, in the
reasonable judgment of the board of directors of Eclipsys or its successor, to
establish a fair market value for the Replacement Consideration, then the
Replacement Consideration shall be valued by the board of directors of Eclipsys
or its successor in good faith .

(c) Change in Control.

(i) If a Change in Control occurs before the third anniversary of the Grant
Date, the closing date of that Change in Control will be the Measurement Date
but Recipient will not be entitled to have the Earned Shares or the Exchange
Consideration issuable in respect thereof pursuant to Section 4(b)(i) (or a
ratable portion thereof as described in Section 4(a)(ii)) issued until the
Vesting Date, and if a termination of employment as described in Section 4(a)(i)
occurs before the Vesting Date, the consequences described in Section 4(a)(i)
will apply.

(ii) Notwithstanding Section 4(c)(i), in case of a Change in Control the board
of directors of Eclipsys or its successor, acting before or within 15 days after
the closing of the Change in Control, may bifurcate the Award, in which case the
first element of the Award will be governed by Section 4(c)(i) with respect to
Earned Shares calculated pursuant to Section 4(c)(i) but using a modified
Nominal Amount equal to the product of the figure stated in Section 1(b)(vii)
and a fraction, the numerator of which is the number of days from the Grant Date
to and including the closing date of the Change in Control and the denominator
of which is 1,095. The second element of the Award will be governed by this
Agreement but will (A) be based upon a new Nominal Amount equal to the
difference between the figure stated in Section 1(b)(vii) and the modified
Nominal Amount used to determine the first element of the Award, (B) use a new
Performance Period (as defined in

 

4



--------------------------------------------------------------------------------

Schedule A) from the date of closing of the Change in Control until the Vesting
Date, and (C) be based upon the TSR (as defined in Schedule A) of the successor
company in the Change in Control (rather than Eclipsys) relative to the
Comparison Group during the new Performance Period.

(iii) In case of a Change in Control that takes place pursuant to an agreement
that is first publicly announced by Eclipsys or the other party to the agreement
on or before December 15, 2010, for purposes of calculating the Earned Shares,
instead of the trailing average described in Section 2(e) of Schedule A the
value of Eclipsys stock at the end of the Performance Period used to determine
Eclipsys TSR will be the lesser of (A) the arithmetic mean of the closing price
of the stock on each of the 20 consecutive trading days ending on and including
the last trading day immediately preceding the date of the first public
announcement by Eclipsys or the other party thereto of the agreement pursuant to
which the Change in Control takes place; or (B) the value of Eclipsys stock in
the Change in Control transaction.

(iv) In case of a Change in Control other than as described in
Section 4(c)(iii), for purposes of calculating the Earned Shares, instead of the
trailing average described in Section 2(e) of Schedule A the value of Eclipsys
stock at the end of the Performance Period used to determine Eclipsys TSR will
be based upon the value of Eclipsys stock in the Change in Control transaction.

5. Additional Agreements

(a) Value of the Award or Earned Shares. There is no minimum number of Shares or
other consideration that Recipient will receive, and the Award may result in no
Shares or other consideration being issued to Recipient. The maximum number of
Shares (or equivalent value Exchange Consideration) that can be issued to
Recipient pursuant to the Award is 2.25 times the Nominal Amount. No
representations or promises are made to Recipient regarding the value of the
Award or any Earned Shares or Exchange Consideration or the business prospects
of Eclipsys. Recipient acknowledges that information about investment in
Eclipsys stock, including financial information and related risks, is contained
in Eclipsys’ SEC reports on Form 10-Q and Form 10-K, which have been made
available from Eclipsys’s Human Resources department and/or on Eclipsys’s
internal web site for Recipient’s review at any time before Recipient’s
acceptance of this Agreement or at any time during Recipient’s employment.
Further, Recipient understands that Eclipsys and its employees, counsel and
other representatives do not provide tax or investment advice and acknowledges
Eclipsys’ recommendation that Recipient consult with independent specialists
regarding such matters. Sale or other transfer of Eclipsys stock may be limited
by and subject to policies of Eclipsys as well as applicable securities laws and
regulations.

(b) No Right to Continued Employment or Service; No Positive Inference. Neither
this Agreement nor the Award or any issuance of Earned Shares or Exchange
Consideration confers upon Recipient any right to continue as an employee,
director or consultant of, or in any other relationship with, Eclipsys, or to
any particular employment or service tenure or minimum vesting of the Award, or
limits in any way the right of Eclipsys to terminate Recipient’s services to
Eclipsys at any time, with or without cause. The Award is to motivate and reward
future performance, and

 

5



--------------------------------------------------------------------------------

will not be interpreted as a reward for past performance or an indication that
Recipient has performed well or is entitled to any particular employment or
service tenure.

(c) Remedy for Breach of Legal Obligations. As a condition to receipt of the
Award and any issuance of Earned Shares or Exchange Consideration, Recipient
must enter into the Eclipsys Proprietary Interest Protection Agreement, in the
form specified by Eclipsys. If Recipient breaches in any material respect the
Proprietary Interest Protection Agreement between Recipient and Eclipsys, or any
other contract between Recipient and Eclipsys, or Recipient’s common law duty of
confidentiality or trade secret protection, and Recipient fails to cure that
breach in full within ten days of notice and demand for cure by Eclipsys, then
such breach shall entitle Eclipsys, in its discretion and in addition to any
other legal or equitable remedies available to it, to do any or all of the
following:

(1) Cancel and terminate the Award as of the date of such breach;

(2) recover from Recipient any Earned Shares or Exchange Consideration that may
previously have been issued and are still owned by Recipient, whereupon any
rights of Recipient to such recovered shares will cease;

(3) require Recipient to disgorge to Eclipsys the net income Recipient earned
upon transfer by Recipient, at any time from 12 months before such breach until
12 months after Eclipsys learned of such breach, of any Earned Shares or
Exchange Consideration, and for this purpose net income means the value at time
of transfer less applicable income taxes paid in connection with such shares;
and/or

(4) obtain injunctive relief or other similar remedy in any court with
appropriate jurisdiction in order to specifically enforce the provisions hereof.

(d) Governing Documents. The Award is granted pursuant to and, except as set
forth herein or in another written agreement between Eclipsys and Recipient,
subject in all respects to, and Recipient agrees to be bound by, the Plan, which
is incorporated herein by reference. In case of any conflict between this
Agreement and the Plan, this Agreement shall control to the extent that this
Agreement includes provisions not specifically addressed in the Plan or relates
to provisions of the Plan that by their terms are subject to the Award Document
as defined therein, and otherwise the Plan shall control. Without limiting the
foregoing and for clarity, Section 11 of the Plan is subject to Section 4 of
this Agreement.

(e) Internal Revenue Code Section 409A. It is intended that this Agreement and
the compensation and benefits hereunder either be exempt from, or comply with,
Internal Revenue Code Section 409A, and this Agreement shall be so construed and
administered. If Eclipsys reasonably determines that any compensation or
benefits awarded or payable under this Agreement may be subject to taxation
under Section 409A, Eclipsys, after consultation with Recipient, shall have the
authority to adopt, prospectively or retrospectively, such amendments to this
Agreement or to take any other actions it determines necessary or appropriate
to: (i) exempt the compensation and benefits payable under this Agreement from
Section 409A; or (ii) comply with the requirements of Section 409A. In no event,
however, shall this section or any other provision of the Plan or this Agreement
be construed to require Eclipsys to provide any gross-up for the tax
consequences of any

 

6



--------------------------------------------------------------------------------

provisions of, or awards or payments under, this Agreement and Eclipsys shall
have no responsibility for tax consequences of any kind, whether or not such
consequences are contemplated at the time of entry into this Agreement, to
Recipient (or Recipient’s beneficiary) resulting from the terms or operation of
this Agreement.

6. General.

(a) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served personally or if deposited in the United States mail, certified
or registered, postage prepaid, return receipt requested. If such notice, demand
or other communication shall be served personally, service shall be conclusively
deemed made at the time of such personal service. If such notice, demand or
other communication is given by mail, such notice shall be conclusively deemed
given forty-eight (48) hours after the deposit thereof in the United States mail
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth, provided that either party may change its
address for the purpose of receiving notices, demands and other communications
by providing written notice to the other party in the manner described in this
paragraph:

To Eclipsys: At Eclipsys headquarters, attention General Counsel

To Recipient: At Recipient’s address of record as maintained in Eclipsys’s
employment files

(b) Entire Agreement. Except as this Agreement and/or another written agreement
between Eclipsys and Recipient may expressly provide otherwise, this Agreement
and the Plan constitute the entire agreement and understanding of Eclipsys
(together with its Affiliates) and Recipient with respect to the Award, and
supersede all prior written or verbal agreements and understandings between
Recipient and Eclipsys (together with its Affiliates) relating to the Award.
Recipient has not received and is not relying upon, and will not rely upon, any
representations, assurances, or advice by any employee of or counsel to or other
representative of Eclipsys or any of its Affiliates in connection with this
Agreement or the Award. This Agreement may only be amended by written instrument
signed by Recipient and an authorized officer of Eclipsys.

(c) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of Delaware applicable to agreements
executed and to be wholly performed within the State of Delaware. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot

 

7



--------------------------------------------------------------------------------

be so amended without materially altering the intention of the parties, then
such provision will be stricken and the remainder of this Agreement shall
continue in full force and effect.

(d) Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.

(e) Disputes. Any claim under this Agreement must be commenced by a claimant
within 365 days of the date on which the cause of action accrues (unless a
contractual limitation on duration of claims is impermissible or a longer period
of time is required by law, in which case the end of the minimum required period
will be the deadline for commencing claims), or it will be deemed waived. Any
and all disputes and claims between Recipient and Eclipsys that arise out of
this Agreement or relate to the Award shall be resolved exclusively by final and
binding arbitration conducted before a single arbitrator in accordance with the
then existing Rules and Regulations of the American Arbitration Association. The
arbitration will be conducted within 50 miles of Recipient’s home, provided that
if Recipient and other individuals receiving awards similar to the Award have
substantially the same claims, then Recipient and any or all of such other
individuals may, in their discretion, have their arbitrations consolidated for
efficiency and conducted in a location that they jointly determine. Recipient
and Eclipsys understand and agree that the arbitration shall be instead of any
civil litigation and that this means that Recipient and Eclipsys are waiving
right to a jury trial as to such claims. The parties shall be entitled to
conduct adequate discovery and to obtain all remedies available to the parties
as if the matter had been tried in court (including, without limitation, the
award of attorneys’ fees to the prevailing party if authorized by statute). The
arbitrator shall issue a written decision which specifies the findings of fact
and conclusions of law on which the arbitrator’s decision is based. The decision
of the arbitrator shall be final and binding on all parties (and shall be
subject to judicial review as required by law), and may be entered as a judgment
by either Recipient or Eclipsys with any federal or state court of competent
jurisdiction. The parties shall pay their own costs of arbitration; provided,
however, Eclipsys shall pay such costs of arbitration to the extent it is
required to do so to make this agreement enforceable, and provided further that
the prevailing party in any dispute shall be entitled to recover his or its
reasonable fees and costs incurred in connection with such action from the
non-prevailing party, including without limitation fees and cost of attorneys
and experts.

(f) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified.

(g) Waivers; Amendments. Eclipsys may waive any provision of this Agreement in
any instance to the extent the waiver does not adversely affect Recipient in any
material way. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any later breach of
that provision. This Agreement may be modified only by written agreement signed
by Recipient and Eclipsys.

 

8



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

 

ECLIPSYS CORPORATION      

 

By:    Name of Recipient Name:    Title:   

 

   Signature of Recipient

 

9



--------------------------------------------------------------------------------

Schedule A to Performance Unit Agreement

1. Calculation. The Performance Factor for purposes of the Award will be
calculated as follows:

FIRST:

For Eclipsys and for each other company in the Comparison Group, determine the
Total Shareholder Return for the Performance Period.

SECOND:

Rank the TSRs determined in the first step from low to high (with the company
having the lowest TSR being ranked number 1, the company with the second lowest
TSR ranked number 2, and so on) and determine the Eclipsys percentile rank based
upon its position in the list by dividing Eclipsys’ position by the total number
of companies (including Eclipsys) in the Comparison Group and rounding the
quotient to the nearest hundredth. For example, if Eclipsys were ranked 42nd on
the list out of 74 companies, its percentile rank would be 42/74 or 56.76%.

THIRD:

Plot the percentile rank for Eclipsys determined in the second step into the
appropriate band in the left-hand column of the table below and determine the
Performance Factor, which is the figure in the right-hand column of the table
below corresponding to that percentile rank. Use linear interpolation between
points in the table below to determine the percentile rank and corresponding
Performance Factor if Eclipsys’ percentile rank is greater than 25% and less
than 90% but not exactly one of the percentile ranks listed in the left-hand
column. For example, if Eclipsys’ percentile rank is 56.76%, the Performance
Factor would be 1.2704.

 

Percentile Rank

   Performance Factor

25% and below

   0

37.5%

   0.5

50%

   1.0

60%

   1.4

70%

   1.8

75%

   2.0

90% and above

   2.25

2. Rules and Definitions. The following rules and definitions apply to the
computation of the Performance Factor:

a. “Comparison Group” means Eclipsys and the other companies listed on Appendix
1 to this Schedule A, as may be adjusted pursuant to Section 2(f) below.

 

10



--------------------------------------------------------------------------------

b. “Performance Period” means the period beginning on the Grant Date and ending
on the Measurement Date.

c. “Total Shareholder Return” or “TSR” means total shareholder return as
calculated by S&P Compustat, and if that service is not available, then by
another widely recognized commercial service selected by the Eclipsys Board of
Directors or a committee thereof.

d. The minimum Performance Factor is zero and the maximum Performance Factor is
2.25. There is no minimum number of Shares or other consideration that Recipient
will receive, and a Performance Factor of zero will result in no Earned Shares
or other consideration being issued.

e. For purposes of computing Total Shareholder Return for Eclipsys and each
other company in the Comparison Group, the stock price at the beginning and end
of the Performance Period will, subject to Section 4(c), be determined as the
arithmetic mean of the closing price of the stock on each of the 20 consecutive
trading days ending on and including the first day or last day of the
Performance Period, as the case may be.

f. Companies shall be removed from the Comparison Group if they undergo a
Specified Corporate Change. A company that is removed from the Comparison Group
before the Measurement Date will not be included at all in the computation of
the Performance Factor. A company in the Comparison Group will be deemed to have
undergone a “Specified Corporate Change” if it:

 

  1. ceases to be a domestically domiciled publicly traded company on a national
stock exchange or market system, unless such cessation of such listing is due to
a low stock price or low trading volume; or

  2. files for bankruptcy, liquidation or reorganization; or

  3. is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; or

  4. ceases to conduct substantial business operations; or

  5. is the subject of a stockholder-approved plan of liquidation or
dissolution; or

  6. has gone private; or

  7. has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless
of whether it is a reporting company in that or another jurisdiction; or

  8. has been acquired by another company (whether by a peer company or
otherwise, but not including internal reorganizations), or has sold all or
substantially all of its assets; or

  9. changes, through evolution, acquisition activity, or otherwise, such that
less than half of its revenue is derived from business operations classified in
GICS code 351030 (Health Care Tech.) or 451030 (Software) (or their successor
codes).

Eclipsys shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a peer company in
making a determination that a Specified Corporate Change has occurred.

 

11



--------------------------------------------------------------------------------

Appendix 1 to

Schedule A to

Performance Stock Unit Agreement

Comparison Group

 

Company

   1/31/2010
Mkt. Cap.    L4Q
Revenue    GICS Industry   

Company

   1/31/2010
Mkt. Cap.    L4Q
Revenue    GICS Industry

Allscripts-Misys Healthcare

   $2,403    $661    351030    Health Care Tech.    NetSuite Inc.    $985   
$165    451030    Software

Quality Systems

   $1,476    $279    351030    Health Care Tech.    Blackbaud Inc.    $985   
$313    451030    Software

SXC Health Solutions

   $1,413    $1,288    351030    Health Care Tech.    Lawson Software    $982   
$713    451030    Software

AthenaHealth

   $1,325    $179    351030    Health Care Tech.    Advent Software    $969   
$268    451030    Software

MedAssets

   $1,145    $329    351030    Health Care Tech.    Commvault Systems    $892   
$243    451030    Software

Eclipsys

   $950    $518    351030    Health Care Tech.    MicroStrategy Inc.    $857   
$367    451030    Software

Phase Forward

   $633    $205    351030    Health Care Tech.    Aspen Technology    $841   
$265    451030    Software

Computer Prog. & Sys.

   $413    $126    351030    Health Care Tech.    WebSense    $811    $312   
451030    Software

Omnicell

   $382    $221    351030    Health Care Tech.    ArcSight    $802    $156   
451030    Software

Medidata Solutions

   $380    $134    351030    Health Care Tech.    Mentor Graphics    $788   
$808    451030    Software

Medquist

   $257    $313    351030    Health Care Tech.    Taleo Corp.    $779    $196   
451030    Software

Ansys

   $3,713    $502    451030    Software    Take-Two Interactive Software    $772
   $968    451030    Software

Sybase

   $3,316    $1,144    451030    Software    Ultimate Software Group    $737   
$194    451030    Software

Synopys

   $3,134    $1,360    451030    Software    Tyler Technologies    $655    $286
   451030    Software

Rovi Corp.

   $2,975    $464    451030    Software    Netscout Systems    $571    $255   
451030    Software

Factset Research Systems

   $2,968    $622    451030    Software    Sourcefire    $561    $94    451030
   Software

Solera Holdings

   $2,305    $565    451030    Software    ACI Worldwide    $545    $389   
451030    Software

Micros Systems

   $2,277    $880    451030    Software    Synchronoss Technologies    $520   
$124    451030    Software

Informatica

   $2,119    $474    451030    Software    EBIX Inc.    $492    $87    451030   
Software

Condur Technologies

   $1,957    $248    451030    Software    Deltek Inc.    $489    $267    451030
   Software

Parametric Technology

   $1,948    $956    451030    Software    Manhattan Associates    $472    $260
   451030    Software

Henry (Jack) & Assoc.

   $1,860    $745    451030    Software    Epicor Software    $471    $420   
451030    Software

Compuware

   $1,749    $916    451030    Software    Bottomline Technologies    $448   
$139    451030    Software

Cadence Design Systems

   $1,562    $860    451030    Software    EPIQ Systems    $432    $248   
451030    Software

Quest Software

   $1,556    $702    451030    Software    SonicWALL    $413    $201    451030
   Software

Novell Inc.

   $1,552    $862    451030    Software    Renaissance Learning    $390    $122
   451030    Software

Tibco Software

   $1,519    $621    451030    Software    Radiant Systems    $383    $285   
451030    Software

Blackboard Inc.

   $1,283    $362    451030    Software    TeleCommunication Systems    $370   
$289    451030    Software

Solarwinds

   $1,265    $108    451030    Software    Descartes Systems Group    $364   
$71    451030    Software

Pegasystems

   $1,220    $250    451030    Software    Rosetta Stone    $362    $240   
451030    Software

SuccessFactors

   $1,166    $144    451030    Software    THQ Inc.    $340    $872    451030   
Software

Progress Software

   $1,130    $497    451030    Software    Monotype Imaging Holdings    $313   
$96    451030    Software

Ariba

   $1,121    $339    451030    Software    S1 Corp.    $312    $238    451030   
Software

Fortinet

   $1,110    $240    451030    Software    Interative Intelligence    $299   
$131    451030    Software

JDA Software Group

   $1,058    $386    451030    Software    VASCO Data Security Int’l.    $298   
$99    451030    Software

Fair Isaac

   $1,035    $619    451030    Software    Smith Micro Software    $259    $104
   451030    Software

Tivo Inc.

   $991    $230    451030    Software    Sonic Solutions    $255    $110   
451030    Software

 

12